Harris, J.
When the will of Benjamin Eamsey, made in January, 1865, was presented for probate before the ordinary, a caveat *76was filed by the plaintiff in error, chiefly on the ground “ that the will constituted one testamentary scheme, and that that scheme had been defeated by what subsequently occurred, to-wit: the emancipation of the slaves, by the recognition of the State.”
Upon this the Ordinary was asked to refuse the probate of this will.
However unequal the legacies may have been made by the recognition in the State Constitution of the emancipation of slavery produced by the recent war, it is to us very clear that the Court of Ordinary has no jurisdiction over such a question. Its jurisdiction is limited by law to the making and execution of the will, and beyond the matters connected therewith it has no authority to go. The “ caveat” was not decided by the Ordinary. An appeal by consent was taken to the Superior Court, and by Judge Mason the Ordinary was required to admit the will to probate.
We affirm the judgment.